Reasons for Allowance
	Claims 9, 19 and 21 are cancelled.
	Claims 1-8, 10-18, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “inspecting an interior feature corresponding to a subcomponent of a component with an x-ray imaging system during x-ray imaging system operation; creating x-ray image data of the component during x-ray imaging system operation; extracting a subcomponent image corresponding to the interior feature from the x- ray image data of the component; computing a transformed feature vector from the subcomponent image; computing pairwise distances from the transformed feature vector to each transformed feature vector in a training set; determining a proximity metric using said pairwise distances; comparing the proximity metric against a proximity threshold to detect a defect in the subcomponent; the transformed feature vector corresponds to a characteristic feature of submicron size; and the method simultaneously evaluates the multiple subcomponents during parallel procedural steps”.
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665